TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-21-00518-CV




                                     In re B. Q. and A. Q.




                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                                           ORDER


PER CURIAM

               Relators B.Q. and A.Q. have filed a petition for writ of mandamus and emergency

motion to stay trial court’s letter ruling pending petition for writ of mandamus. See Tex. R. App.

P. 52.1, 52.10(a). We grant the motion and temporarily stay the trial court’s October 8, 2021

letter ruling pending further order of this Court. See id. 52.10(b). The Court orders the real

party in interest to file a response to the petition for writ of mandamus on or before Friday,

October 22, 2021.

               It is ordered on October 15, 2021.



Before Justices Goodwin, Baker and Smith